UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 15-CR-651-LTS

XHEM HOTI,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received the Government’s letter dated June 2, 2021, submitted

directly to chambers by email in response to the Court’s Order dated May 19, 2021 (docket entry

no. 118). The Government’s letter details Defendant’s sensitive personal and health information,

including accounts of incidents involving Defendant while in federal custody, and attaches (as

Exhibit A) a collection of Defendant’s medical records, as well as (as Exhibit B) a collection of

Defendant’s psychological records. The Government seeks to file this submission under seal.

                 The Government’s application is granted in part. The Court will file an

unredacted version of the June 2, 2021, letter, with exhibits, under seal. The Government is

directed to file a redacted version of its letter on the public docket, after redacting the “Relevant

Background” section and the third paragraph of the “Discussion” section from the letter.

                 Chambers will mail a copy of this Order to Mr. Hoti.

                 SO ORDERED.

Dated: New York, New York
       June 3, 2021
                                                                       _/s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge
Copy to be mailed to:



HOTI - JUNE 3 2021 SEALING ORD.DOCX                        VERSION JUNE 3, 2021                             1
Xhem Hoti
Reg. No. 72855-054
USP Coleman II
U.S. Penitentiary
P.O. Box 1034
Coleman, FL 33521




HOTI - JUNE 3 2021 SEALING ORD.DOCX   VERSION JUNE 3, 2021   2
